Citation Nr: 1645463	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  14-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach condition, to include gastritis and peptic ulcer disease.

2.  Entitlement to service connection for a stomach condition, to include gastritis and peptic ulcer disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1967 to April 1971. 

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The August 2013 rating decision reopened the Veteran's stomach disorder claim finding that new and material evidence had been received.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran appeared at a Travel Board hearing at the RO in June 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The issue of entitlement to service connection for a stomach condition, to include gastritis and peptic ulcer disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The October 1978 rating decision that denied entitlement to service connection for a stomach condition was not appealed, nor was new and material evidence received within the appeal period. 

2.  The evidence received since the October 1978 rating decision regarding a stomach condition is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a stomach condition.  


CONCLUSION OF LAW

1.  The October 1978 rating decision that denied entitlement to service connection for a stomach condition is final.  38 U.S.C.A. 4005(c) (West 1976); § 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a stomach condition is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for a stomach condition.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.



Petition to Reopen

In October 1978, the AOJ denied the Veteran's claim for entitlement to service connection for a stomach condition.  The claim was denied on the grounds that the evidence did not demonstrate an in-service event or injury related to his stomach condition.  The Veteran did not file a NOD or submit new and material evidence within the appeal period.  He also did not assert that there was clear and unmistakable error.  The decision became final.  38 U.S.C.A. 4005(c) (West 1976); § 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2015).

The Veteran filed a petition to reopen his claim in September 2011.  An August 2013 rating decision granted the Veteran's petition on the grounds that new and material evidence had been submitted, but denied the claim for service connection.  The Veteran filed his NOD the same month.  In April 2014, a statement of the case (SOC) was issued that also denied the claim for service connection.  

The Board is required to address new and material claims in the first instance. The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate the new and material issues in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216   (1994).

Since October 1978, VA treatment records from the Central Texas Healthcare System have been added, private treatment records from Dr. J. S. H. have been received, as was a private medical opinion regarding the Veteran's stomach conditions from Dr. J. S. H.  All were associated with the Veteran's claims file.  The Veteran was also afforded a VA examination in August 2013 and testified at a hearing regarding his stomach condition in June 2016. 
This evidence is new, as it was received by VA after the issuance of the October 1978 rating decision and could not have been considered by prior decision makers.  Moreover, it is material as it provides a more complete picture of the nature of the Veteran's stomach condition and its possible etiology, and therefore relates to the reported origin of the Veteran's disability.  See Hodge, 155 F.3d at 1363.

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a stomach condition is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



ORDER

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a stomach condition is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Veteran was afforded a VA examination in August 2013 for his stomach conditions.  The associated opinion was insufficient for the purposes of adjudicating the Veteran's claim.  Specifically, the examiner only addressed the issue of gastritis; however, it remained unclear if the Veteran's had any other underlying stomach condition for which he may be entitled to service connection for.  His service treatment records, VA treatment records from the 1970s at the Wichita Falls VA facility, and his VA Central Texas Healthcare system records from 2012 indicated he has a history of peptic ulcers.  Dr. J. S. H. indicated the Veteran may have had peptic ulcer disease related to H. Pylori.  It is unclear if this condition remained at the time of his application for benefits.  A VA opinion addressing this and any other stomach condition that may be present is necessary before the Board can adjudicate the Veteran's claim for entitlement to service connection for a stomach condition.  

Additionally, it appears that the examiner reviewed an insufficient period of time when evaluating the Veteran's stomach condition.  The examiner's opinion noted that the Veteran had tested negative for H. Pylori in August 2012, and does not address the period prior to that date.  The examiner should have addressed the whole period on appeal, which is from the time of the application to reopen his claim in September 2011.  The Veteran's treatment notes from June 2012 noted a positive test and treatment for H. Pylori.  The opinion of Dr. J. S. H. stated that this was likely related to stomach conditions that Dr. J. S. h. had treated prior to current appeals period.  Therefore, it unclear if the Veteran's positive H. Pylori was related to a stomach condition during the period on appeal.  A new opinion should address the whole period on appeal and the opinion of Dr. J. S. H.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with an appropriate examiner to evaluate the current nature and etiology of the Veteran's stomach condition, to include gastritis and peptic ulcer disease.  The examiner is requested to review the entire claims folder, to include this remand.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.

The examiner is requested to offer an opinion as the following questions:

a.  Identify any stomach condition that is currently manifested or is indicated in the records at any time since approximately September 2011. 

b.  For each stomach condition identified, proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

In offering the requested opinions, the examiner should specifically address the May 2013 opinion of Dr. J. S. H. regarding the Veteran's history of stomach conditions and H. Pylori diagnosis in relation to the examiner's opinion and provide and explanation for any differences of opinion.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, undertake readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


